DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s remarks filed on 08/18/2022 with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive. The examiner acknowledges the modification of Erwin’s cover skin to incorporate the composite material taught by Weisse would be unsatisfactory for the intended use taught by Erwin as Erwin teaches the cover to allow the cover to bend or deflect while the metallic sheath taught by Erwin is more of rigid under stress or other forces.  The 35 U.S.C. 103 rejections of claims 1-2, 4-5, 7, 9-12, 14, 16-17 and 19 have been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-5, 7, 9-12, 14, 16-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because modifying the prior arts would be unsatisfactory for its intended use (see MPEP 2143.01). 
In the closest prior art, Erwin (U.S. Patent No. 3,694,104) teaches a turbomachinery blade comprising:  a root (12; figure 1);  an airfoil (10 having internal frame 20 and sheath 21; figures 1-3; column 2, lines 31-40) extending outwardly in a radial direction from the root (as shown; figure 1), and having an airfoil tip (tip ends of frame sections 22-26; column 2, lines 65-67);  wherein the airfoil is formed as a plurality of airfoil segments (22-26),  wherein the plurality of airfoil segments are separate from one another at least partially in an axial direction forming airfoil radial seams between adjacent airfoil segments of the plurality of airfoil segments (radial seams between frame sections 22-26; figures 2, 3), wherein the airfoil radial seams extend from a radial end of the airfoil tip to the root (as shown; figures 2, 3) and wherein the turbomachinery blade further comprises an outer layer (21) defining an outer surface of the turbomachinery blade disposed at least at a radially central portion of the turbomachinery blade that is closer to a radial center between the airfoil tip and the root than the airfoil tip and the root (cross section of sheath 21 at a location in a central portion of the blade is shown; figures 1, 2), and wherein the outer layer holds the airfoil segments (as shown; figures 2, 3), and axially-facing surfaces of the outer layer are configured to be disposed in a flowpath of the turbomachinery, under normal operation of the turbomachinery blade (sheath 21 forms an outer surface of blade 10 that would be exposed to the flow of the turbomachinery; figures 1, 2). 
Erwin does not explicitly teach wherein the outer layer is non-metallic type made of a material comprising a fiber. 
In another prior art, Weisse (U.S. Pre-Grant Publication No. 2015/0198173) teaches wherein the outer layer is non-metallic type made of a material comprising a fiber (cover 60 fabricated from carbon fiber reinforced polymer or glass fiber reinforced polymer that has a protective layer or coating; paragraph [0039]).
However, Erwin requires the bonding of the outer cover to the strut to prevent fluttering, buckling, and/or wrinkling under stresses or other forces applied to the blade during use (column 1, lines 38-43) and Weisse teaches the non-metallic cover also bending and deflection upon foreign body impacts (paragraph [0046]). Therefore, if one modifies Erwin’s outer cover to incorporate Weisse’s non-metallic outer cover, it would not be satisfactory to prevent fluttering, buckling, and/or wrinkling under stresses or other forces applied to the blade during use as it would bend or deflect. For this reason, it would not have been obvious to one of ordinary skill in the art to modify Erwin’s outer cover to incorporate Weisse’s non-metallic cover as it would be unsatisfactory for its intended use (see MPEP 2143.01). 

Claims 2, 4, 5, 7, 9 and 10 are also allowed by virtue of their dependency on claim 1.

Claim 11 is also allowed for the same reason as claim 1.

Claims 12 and 14 are also allowed by virtue of their dependency on claim 11.

Claim 16 is also allowed for the same reason as claim 1.

Claims 17 and 19 are also allowed by virtue of their dependency on claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745